Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Thomas W. Hill appeals the district court’s orders: (1) affirming the bankruptcy court’s order approving the Trustee’s distribution and denying Hill’s motions for recusal of the district court judge and for an evidentiary hearing; and (2) denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the *251appeal for the reasons stated by the district court. Hill v. Hillier, No. 1:08-cv-00543-LHT (W.D.N.C. March 5, 2009); 2009 WL 722702 (March 16, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.